Citation Nr: 0116230	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  99-11 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for bilateral varicose 
veins of the lower extremities.

3. Entitlement to service connection for tendonitis of the 
right thumb and wrist.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from January 1960 to January 
1990.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Louisville, Kentucky  Department of Veterans Affairs (VA) 
Regional Office (RO). 





REMAND

The record reflects that all of the appellant's service 
medical records may not have been obtained.  For this reason, 
further development of the claims is necessary.

Furthermore, during the pendency of this matter, the Veterans 
Claims Assistance Act of 2000 ("VCAA") was made law.  VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  In 
part, the VCAA specifically provides that VA is required to 
make reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
VCAA, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A).

Of particular import in this regard, under the VCAA, VA is 
required to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit.  With regard to those records which are 
identified by the claimant and which may be in the custody of 
a federal agency, VA is  required to notify the claimant that 
it is unable to obtain the records and must:

(A) identify the records the Secretary is unable to 
obtain;

(B) briefly explain the efforts that the Secretary made 
to obtain those records; and

(C) describe any further action to be taken by the 
Secretary with respect to the claim.

The VCAA also provides that whenever VA attempts to obtain 
records from a Federal department or agency, the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A)

The appellant's claims are accordingly REMANDED for the 
following development.:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, non-
VA, or other medical treatment for the 
disorders at issue that is not evidenced 
by the current record.  The appellant 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  Contemporaneous with its advisement 
in paragraph 1, the RO must request from 
the appellant a detailed statement of the 
dates, locations and reasons for in-
service medical treatment afforded him 
for bilateral varicose veins and 
tendonitis.  The appellant is to be 
advised that he should be as specific as 
possible in reporting this information, 
as it will be used in further researching 
and substantiating his claim in 
accordance with the VCAA, above.  

3.  After obtaining the appellant's 
statement, the RO must attempt to 
retrieve all pertinent service medical 
records pertaining to the specified 
issues.  The RO should take such 
additional development  action as it 
deems proper with respect to the claims 
at issue.  Clarifying medical 
examinations may be ordered.  In 
particular, the RO should follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to notice and development of the 
claims.  

4.  The RO should schedule the veteran 
for VA examinations to determine whether 
he currently has hearing disability, 
varicose veins, and disability of the 
right wrist and thumb.  The examiners 
must review the entire record, to include 
any evidence added to the claims folder 
as a result of development required in 
this remand.  The examination report must 
include, with regard to each disability 
found to be present, a statement of 
medical opinion as to whether the 
disability is the result of a disease or 
injury (including noise trauma) the 
veteran had in service  

5.  Following such development, the RO 
should review and readjudicate the 
claims.  If any such action does not 
resolve the claims, or if the RO chooses 
to take no additional development action, 
the RO shall issue the appellant a 
Supplemental Statement of the Case 
pertaining to that issues. The appellant 
should be given notice of, and 
appropriate opportunity to exercise, his 
appeal rights.  Thereafter, the case 
should be returned to the Board, if in 
order.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. 
§ 3.655(b).  The appellant's cooperation in the RO's efforts 
is both critical and appreciated.  However, the appellant is 
further advised that his failure to report for any scheduled 
examinations without good cause may result in the claim being 
considered on the evidence now of record or denied.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




